Allen, J.
The motion to quash was rightly overruled. It was not necessary to charge the keeping of the dog on or before the 30th day of April. If one at any time beeps a dog which is not registered, numbered, described, and licensed according to law, he is subject to a penalty. Pub. Sts. c. 102, §§ 80, 87. The complaint charged such a keeping, and it was not necessary to go further in the averments, and set forth the particular time when such keeping began. As a matter of pleading, the general averment negativing registration, etc., according to law, was sufficient. Commonwealth v. Thompson, 2 Allen, 507. See also Commonwealth v. Palmer, 134 Mass. 537. Ve^ many decisions under the statutes relating to intoxicating liquors are to a similar effect.
It appeared that the defendant was the owner and keeper of the dog before the 1st day of May. It was therefore his duty to have the dog registered on or before the 30th day of April. The defendant now suggests that evidence of keepership outside of the time alleged cannot be considered. No such question appears to have been raised at the trial; but the evidence was clearly *356competent in order to show that he was not authorized to keep the dog on the 1st day of May, for want of a license previously obtained.
We have no occasion to consider whether an unlicensed dog bought on the 1st day of May must be registered and licensed before the 30th of the ensuing April.

Exceptions overruled.